DETAILED ACTION

This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 12/16/2019.

In the previous 03/24/2022 Office action a requirement for restriction was set forth. In the 05/03/2022 response, applicant elected invention I and claims 1-11.  Accordingly claims 12-20 are withdrawn from consideration.

Claims 1-11 have been examined on the merits as set forth below.

This application is subject to two Double Patent rejections.

Notice of Pre-AIA  or AIA  Status

Priority is claimed as set forth below, accordingly the earliest effective filing date is January 29, 2019 (20190129).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Korean Patent Application No. 10-2019-0011297, filed in Korea on January 29, 2019 (20190129).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 12/16/2019 and 01/15/2021 submission(s) of Information Disclosure Statement(IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-11) in the reply filed on 05/02/2022 is acknowledged.  
The traversal is on the ground(s) that “the subject matter of each of the designated inventions is sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP §803 1n which it states that "if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or dependent inventions." It is respectfully submitted that this policy should apply in the present application in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the U.S. Patent and Trademark Office.”.  
This is not found persuasive because as stated in the 03/24/2022 requirement for restriction:
“In the instant case, the inventions as claimed “have a materially different design, mode of operation, function, or effect because the wheelchair in claims 1-11 is slidably inserted into a center portion of the back frame while claims 12-20 recite “detachably connected” which connotes more than slidable insertion.

Further, claims 1-11 do not overlap in scope because they do not require actively using the sensors because as currently claimed they are merely “to” do things, not “Actually” doing those things. That is “to detect an obstacle” is considered intended use and does not further limit the obstacle detector.

Claims 12-20 do not overlap claims 1-11 in scope and recite inter alia”; determining whether the detection signal is a signal of the front obstacle detecting sensor or a signal of the front height difference sensor; performing an obstacle risk prevention of preventing collision with a detected obstacle when the detection signal is the signal of the front obstacle detecting sensor; and performing a height difference risk prevention of avoiding a detected height difference when the detection signal is the signal of the front height difference sensor.”. These limitations are not found in claims 1-11. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. the inventions have acquired a separate status in the art in view of their
different classifications above,

b. the inventions have acquired a separate status in the art due to their
recognized divergent subject matter, especially with regard to obstacle
avoidance and preventing a collision in claims 12-20.

c. the inventions require a different field of search (e.g., searching
different classes/subclasses or electronic resources, or employing different search
strategies or search queries).

The requirement is still deemed proper and is therefore made FINAL.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/03/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060017263 A1 to Chen; Zen-Jye et al. (Chen) in view of US 20050279551 A1 to LoPresti, Edmund F. and further in view of the MPEP 2144.04 [R-10.2019] VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS. (MPEP).
Regarding claim 1 Chen teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    730
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    753
    533
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    754
    555
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    543
    681
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    785
    560
    media_image5.png
    Greyscale

and associated descriptive texts a wheelchair in Fig. 1 comprising: 
a seat frame shown in fig. 2 and the circled section of fig. 4 above items 51 as described in para:
“[0021] Referring to FIG. 4, the support devices 50 are respectively connected to the wheel frames 10 on two sides of the wheel chair and includes an L-shaped seat frame 51. Two foot rest locking portions 511 are connected to the short section of the seat frame 51 and a plurality of positioning holes 512 are defined in the long section of the seat frame 51. The backrest frame 52 includes a plurality of upright tubes and an angle adjusting portion 521 are defined in a long section thereof. The backrest frame 52 includes a locking portion 522 for connecting an adjusting member 523 which has holes defined in its free end thereof, so as to form a backrest frame 52 which can be adjusted in length. The locking portion 522 is connected to a double-layer arm rest adjusting member 53 which has a threading portion 531 at its narrow end so as to be connected to the backrest frame 52, a middle section of the adjusting member 53 includes an arm rest connection hole 532, and an arm rest positioning portion 533 is connected to its wide end of the adjusting member 53.”; 

a seat assembly provided with a seat 81 and connected to an upper portion of the seat frame 51 in Figs. 2 and 7 above; 
a foot guide 58 rotatably connected to a front end of the seat frame in Figs. 1-4 above and para:
“[0024] The foot rest unit 58 includes an L-shaped support rod 581 which has a pivotable portion 582 and a positioning member 583 on the foot rest locking portion 511 at a short section of the support rod 581. A flexible fork 584 is connected to the free end of the positioning member 583 and includes two ends, one of which is connected to the seat frame 51 and the other end is connected to an activation portion 585. When pressing the activation portion 585, the flexible fork 584 releases the seat frame 51 and the support rod 581 can be pivoted and disengaged from the locking portion 511 so that the user may easily sit in the seat or separate the whole wheel chair.”; 

a back frame 52 provided with a backrest 81 connected to an upper portion thereof as indicated in Fig. 7 and the rectangular box in fig. 4 above as described in para [0021] above wherein it is understood that the back frame is considered as including at least items 52, 54, 521, 56, 551, 55, 552 and 17 as shown in figs 1-4, 
the seat frame 51 being slidably inserted into a center portion of the back frame 54 at location 541 in Fig. 4 above wherein it is understood that the back frame connotes the entire structure of back side of the wheel chair connecting the handles 523 to the back wheels 32; and
main wheels 32 connected to both lower ends of the back frame in Figs. 2 and 3 as explained in paras:
“[0015] Referring to FIG. 3, the wheel frames 10 each includes an L-shaped support rod 11 and a front wheel positioning portion 12 is connected to a short section of the support rod 11 and a multiple-hole seat positioning portion 111 is connected to a long section of the support rod 11. A plurality of positioning holes 112 are defined in the bent portion of the support rod 11 and two horizontal tubes 113 are connected on a side of the support rod 11 so as to be threaded to a connection member 13. The seat positioning portion 111 is connected perpendicularly to a post 14 on the wheel frame 10. The post 14 includes several splitting potions which include a transverse lower connection rod 141, a transverse rod 15 and two cylinder positioning portions 16 having holes. The transverse rod 15 is connected to the front wheel positioning portion 12 so as to form the front section of the wheel frame 10. 

[0018] The quick release moving devices 30 each include a quick release front wheel unit 31, a rear wheel unit 32 and an assistant wheel unit 33. The front wheel unit 31 includes a front wheel frame 311 which has one end threaded to the front wheel positioning portion 12 and the other end of the front wheel frame 311 is adjustably connected to the front wheel 312 by one of the through holes thereof. The rear wheel unit 32 is connected to the positioning hole 171 and 181 of the rear wheel positioning member 321 by using quick release devices 34. The quick release devices 34 has a biasing member 35 installed in a recess 341 defined in an end thereof and the end is inserted in the shaft and a bead 36 is received in a hole so as to be engaged with the recess 341. By pressing the quick release device 34, the bead 36 is moved into the hole or protrudes from the shaft.”; 

Chen does not appear to expressly disclose that the wheelchair is a motorized wheelchair comprising: 
a front obstacle detecting sensor connected to a most forward portion of the seat frame to detect an obstacle in front of the seat frame; and 
a front height difference sensor installed on the foot guide to face the ground to detect a height difference of the ground.  

LoPresti teaches in the figures below:
    PNG
    media_image6.png
    805
    516
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    500
    304
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    553
    538
    media_image8.png
    Greyscale

That it was known in the wheelchair art to add “power-assist” and “obstacle avoidance features” to a manual wheelchair in for example, the ABSTRACT:
“The disclosed invention used power-assist wheelchair hubs and an array of sensors to provide obstacle-avoidance features on a wheelchair. In a power-assisted manual wheelchair, the traditional rear wheels are replaced with motorized hubs that magnify the force applied to the rear wheels by the user. The present invention uses sensors to detect obstacles and drop-offs near the wheelchair, and uses the power-assist hubs to alter wheelchair movement in response to these sensor readings.”

To arrive at a motorized wheelchair in Fig. 1 comprising: 
a front obstacle detecting sensor connected to a most forward portion of a seat frame to detect an obstacle in front of the seat frame in figures. 1 and 3 as explained in paras:
“[0020] The present invention can have several types of sensors integrated therein. These sensors are used for tracking the state of the wheelchair and locating obstacles and drop-offs in the wheelchair's environment. Examples of sensors to track the state of the wheelchair are encoders to measure wheel velocity. Examples of sensors for locating obstacles and drop-offs in the environment could include sonar sensors, infrared range-finders, contact switches for bump detection, laser range-finders, or sensors that rely on imaging techniques.

[0031] Obstacle avoidance sensors in a preferred embodiment include seven standard sonar sensors, one wide-angle sonar sensor, seven infrared range finders, and four contact switches. Each of the foregoing sensors is used to detect potential obstacles in the wheelchair user's environment. In addition to detecting obstacles (such as walls or furniture), the sensors can be used to detect drop-offs (such as descending staircases or curbs) by observing the absence of an object (i.e., the ground).

[0034] In one preferred embodiment, three sonar and three infrared sensors are mounted to an auxiliary aluminum bar which is attached to the armrests and extends in front of the wheelchair. Two standard sonar, two infrared, and one wide-angle sonar sensor are attached to the wheelchair backrest and monitor the rear of the chair. Two sonar and two infrared sensors are mounted to the frame of the wheelchair near the footrests, and monitor the corners of the wheelchair. The contact switches are mounted in two custom-made footrest extensions and a rear bumper. This arrangement provides basic coverage of all sides and corners of the wheelchair. Other arrangements of sensors can be based on the needs of a particular user.”; and 

a front height difference sensor installed on the foot guide to face the ground to detect a height difference of the ground in para [0034] above “Two sonar and two infrared sensors are mounted to the frame of the wheelchair near the footrests, and monitor the corners of the wheelchair.” paras:
“[0033] A collection of sonar and infrared sensors such as those depicted in a preferred embodiment detects obstacles as large as a wall or as thin as 2.5 cm in width. A drop-off detector consisting of infrared and wide-beam sonar sensors detect drops as shallow as 5 cm (the height of a common curb which should be navigable by the wheelchair) while still allowing travel down a ramp with angle of descent less than 20.degree.. The modular nature of the present invention allows more sensors to be added to provide even greater detection. In some preferred embodiments, the number of sensors are limited in number to reduce the cost of the system. The modular nature of the system of the present invention also allows other sensor modalities to be used; including, but not limited to laser scanners, laser strip detectors, short-range radar, or a global positioning system. 

[0040] Decisions about collision risk based on sensor data are made using a case-based decision method for interpreting sensor data and wheelchair speed and direction of travel. Data from each sensor is compared to a voltage threshold for that sensor. These thresholds are different for each sensor, depending on the type of sensor (sonar or infrared), the position of the sensor (e.g. the front sensors must look beyond the footrests, while the rear sensors are at the edge of the chair), and the orientation of the sensors (e.g. whether the sensor beam is directed along the path of the wheelchair or at an angle). If an obstacle is detected and the wheelchair is moving or turning toward it, the software adjusts the motor signal to avoid a collision by slowing or stopping the wheelchair's movement in that direction. Example cases and wheelchair responses are listed in Table 1, where sensor numbers are based on FIG. 3. It would be consistent with this case-based decision method for the software to detect features of the environment, including but not limited to hallways, curbs, or doorways, and alters its navigation assistance in ways intended to be appropriate to said environmental features.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of “adding power assist to a manual wheelchair and “providing obstacle-avoidance features on a wheelchair” as taught by at least LoPresti above “In a power-assisted manual wheelchair, the traditional rear wheels are replaced with motorized hubs that magnify the force applied to the rear wheels by the user. The present invention uses sensors to detect obstacles and drop-offs near the wheelchair, and uses the power-assist hubs to alter wheelchair movement in response to these sensor readings.” For the express benefit of wheel chair users as explained in LoPresti para:
“[0012] The present invention will benefit individuals with hemiplegia, a condition which is often caused by stroke or a spinal cord injury. Hemiplegia refers to paralysis of one side of the body; for example, of the right arm and right leg. Currently, hemiplegic individuals using a manual wheelchair must use a wheelchair in which the rear wheels are mechanically linked. This does nothing to decrease the amount of force that must be applied to move the wheelchair, but does make it necessary to decouple the rear wheels each time a turn is made. The present invention will serve as an "intelligent one-arm drive" which allows one wheel to automatically match the force applied to the other wheel, and automatically performs course corrections that would otherwise require decoupling the wheels.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the wheelchair of Chen would include the power-assisted obstacle avoidance system as taught by LoPresti as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of LoPresti to and modify the prior art of Chen as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Chen and LoPresti teach the claimed invention as explained above including LoPresti expressly teaching in para [0034] “Other arrangements of sensors can be based on the needs of a particular user.”. If Applicant is of the opinion that the combination does not expressly teach a front obstacle detecting sensor connected to a most forward portion of a seat frame and a front height difference sensor installed on the foot guide to face the ground then resort may be had to the teachings of the MPEP.

MPEP teaches:
“A.    Reversal of Parts

In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

As is the case here, reversing the location of the parts, i.e. the sensors would be an obvious modification because they are still providing the information necessary to detect obstacles and height changes.


B.    Duplication of Parts

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

As is the case here, duplicating any of the sensors would not produce a new or unexpected result, merely the ability to increase the amount of sensor coverage. As explained in LoPresti para:

“[0035] Data from all analog sensors (push rim sensors, motor encoders, sonar obstacle sensors, and infrared obstacle sensors) are passed to the microcontroller by an analog to digital convertor through a multiplexer. The interface between the sensors and the microcontroller allows for a modular system of sensors, which can be customized to the number, type, and arrangement of sensors which is best for an individual user. This system could also be extended to include other sensor types, such as laser rangefinders or computer vision.”

C.    Rearrangement of Parts

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

As is the case here, rearranging the location of the sensors to, inter alia the “most forward portion of the seat frame” and/or “to face the ground” would be an obvious matter of design choice.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of reversing, duplicating and/or reversing the location of the sensors” as taught by at least MPEP above as being an obvious matter of design choice motivated by the prior art themselves to “customized to the number, type, and arrangement of sensors which is best for an individual user.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the power-assisted wheelchair of the combination of Chen and LoPresti would include the placement of the sensors as taught by MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Chen and LoPresti as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 2 and the limitation the motorized wheelchair of claim 1, wherein the foot guide 586 is disposed to be inclined upwardly such that a front end is higher than a lower end see Chen Figures 1 and 4.  

Regarding claim 3 and the limitation the motorized wheelchair of claim 1, wherein the front height difference sensor is disposed to be inclined upwardly from the ground see the teachings of LoPresti with regard adding the power assist to the wheelchair of Chen and the corresponding height sensors and the teachings of the MPEP with regard to the “rearrangement” of the sensors “disposed to be inclined upwardly from the ground” being an obvious matter of design choice.  

Regarding claim 10 and the limitation the motorized wheelchair of claim 1, wherein the front obstacle detecting sensor includes a sensor case provided with a light emitting diode (LED) see the teachings of LoPresti paras:
“[0020] The present invention can have several types of sensors integrated therein. These sensors are used for tracking the state of the wheelchair and locating obstacles and drop-offs in the wheelchair's environment. Examples of sensors to track the state of the wheelchair are encoders to measure wheel velocity. Examples of sensors for locating obstacles and drop-offs in the environment could include sonar sensors, infrared range-finders, contact switches for bump detection, laser range-finders, or sensors that rely on imaging techniques.

[0035] Data from all analog sensors (pushrim sensors, motor encoders, sonar obstacle sensors, and infrared obstacle sensors) are passed to the microcontroller by an analog to digital convertor through a multiplexer. The interface between the sensors and the microcontroller allows for a modular system of sensors, which can be customized to the number, type, and arrangement of sensors which is best for an individual user. This system could also be extended to include other sensor types, such as laser rangefinders or computer vision.”

And claim 5:

“5. The system of claims 1 or 2, having a plurality of sensors from the group of ultrasound sensors, infrared sensors, laser range finder sensors, touch sensitive sensors and imaging based sensors.”

	Wherein it is understood that a light emitting diode (LED) is “sensors that rely on imaging techniques.” And is “another sensor type” that would be an obvious matter of design choice based on what “is best for an individual user”. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, using an LED is considered an equivalent technique of detecting obstacles.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here LoPresti is both in the field of endeavor and reasonable pertinent.


In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using an LED sensor to detect obstacles as taught by at least LoPresti as being “imaging based sensors.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the obstacle detection sensor of the combination of Chen and LoPresti would include an LED sensor as the “imaging based sensors” as taught as an equivalent technique by LoPresti as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of LoPresti to and modify the prior art combination of Chen and the MPEP as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060017263 A1 to Chen; Zen-Jye et al. (Chen) in view of US 20050279551 A1 to LoPresti, Edmund F. and further in view of the MPEP 2144.04 [R-10.2019] VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS. (MPEP) as applied to the claims above and further in view of US 7699131 B2 to Wu; Donald P. H.

Regarding claim 4 and the limitation the motorized wheelchair of claim 1, Chen teaches wherein the foot guide includes a rotating shaft connected to a lower end of the seat frame in Fig. 4; and 
a rotating plate 586 extending and formed such that the rear end 592 surrounds the rotating shaft.  
The combination of Chen, LoPresti and the MPTP does not appear to expressly disclose a rotating plate extending such that a front end is disposed to be lower than a rear end.

Wu teaches in for example, the figures below:

    PNG
    media_image9.png
    706
    561
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    795
    536
    media_image10.png
    Greyscale

A foot guide 60 includes a rotating shaft connected to a lower end of a seat frame, a rotating plate 60 extending such that a front end is disposed to be lower than a rear end and formed such that the rear end surrounds the rotating shaft in figures 5 and 7 above.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, the manner of attaching the foot guides are considered equivalent techniques of attachment.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of attaching foot guides to a wheel chair as taught by at least Wu above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the footrests of the combination of Chen would include the equivalent attachment technique as taught by Wu as known in the art.  Plus per the MPEP 
C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
As is here, rearranging the footrest connections of Chen as taught by Wu would not modify the ability of the footrests to be folded, collapsed, adjusted and/or connected to the wheelchair.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wu to and modify the prior art combination of Chen, LoPresti and the MPEP as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  
Regarding claim 5 and the limitation the motorized wheelchair of claim 4, wherein the rotating plate is provided with a sensor exposing hole that is positioned at a front end and is open downwardly, wherein the front height difference sensor is inserted into the sensor exposure hole see the teachings of LoPresti para [0035] above with regard to, inter alia the “arrangement of sensors” and the teachings of the MPEP with regard to the reversal and/or rearrangement of the location of parts.
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that mounting the sensor in the location claimed in an equivalent technique of mounting sensors taught by LoPresti

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of placing sensors in a location that provides total coverage as taught by at least LoPresti Fig. 3 and paras [0040]+ above Table 1, etc.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, since LoPresti teaches in para [0040] that “…the front sensors must look beyond the footrests,” is known in the art it would be obvious to mount the sensors at the front end of the plate because it is the farthest forward part of the wheelchair.  Further, it would be obvious to place the sensor in a hole in order to shield it from damage. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of LoPresti and the MPEP to and modify the prior art combination of Chen as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  
Regarding claim 6 and the limitation the motorized wheelchair of claim 1, wherein the seat frame includes a rear frame 51 located on a rear side see Chen Fig. 2; 
leg frames 11, 15 extending forward from both side ends of the rear frame 51 in figures 2-4 wherein it is understood that a review of the figures shows that several components make up the leg frames and are considered by the Examiner to include items 51, 11, 12, 15, etc., basically the lower parts of the seat frame including the front wheels and leg support rods 581 and 
a front frame 70/71 and Fig. 6 connecting the lower ends of the leg frames in Figs. 1 and 2, (See also Wu Figs. 4 and 5 wherein it is understood that the front frame 24 connects the lower ends of the leg frames,
wherein the front obstacle detecting sensor is connected to front ends of the leg frames see the teachings of LoPresti Fig. 3 and the MPEP with regard to the rearrangement of parts/sensors.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that mounting the sensor in the location claimed in an equivalent technique of mounting sensors taught by LoPresti

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of rearranging the parts of a wheelchair and also rearranging the placement of sensors in a location that provides total coverage as taught by at least LoPresti Fig. 3 and paras [0040]+ above Table 1, etc.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, since LoPresti teaches in para [0040] that “…the front sensors must look beyond the footrests,” is known in the art it would be obvious to mount the sensors at the front end of the leg frames to be able to look beyond the footrests. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of LoPresti and the MPEP to and modify the prior art combination of Chen as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  
Regarding claim 7 and the limitation the motorized wheelchair of claim 6, wherein the leg frames extend from the rear frame 51 to a first point (L1) in front of the leg frames and extend to be inclined downward from the first point to a second point (L2) positioned in front of the first point see Chen Figures 1-4 wherein it is understood that front leg frames 581 and 11 are considered as leg frames and are shown in the figures to contain the claimed inclinations, and 62Docket No. HI-1642 
wherein the front obstacle detecting sensor is connected to a cutout groove formed at a position corresponding to the second point see the teachings of LoPresti and the MPEP with regard to the rearrangement of the sensors placement and the obviousness to combine set forth in claim 1 above incorporated herein.  
As stated above, it would be an obvious matter of design choice to locate the sensors at the location claimed and to provide a cutout groove for the express benefit of protecting the sensor from damage since it is exposed being out front of the wheelchair.

Regarding claim 8 and the limitation the motorized wheelchair of claim 7, wherein the leg frames extend to be inclined downward from the second point (L2) to a third point (L3) positioned behind the second point see Chen Figures 1 and 3 wherein the claimed leg frames connote item 11 which is inclined downward from point L2 indicated in figure 3 in the area of item 12 to a third point L3 positioned behind the second point indicated by item number 15 in Fig. 3.

While it is considered that Chen teaches the invention as claimed and explained above, the MPEP teaches it would be an obvious matter of design choice to rearrange the parts (i.e. leg frames) of Chen.  

Regarding claim 9 and the limitation the motorized wheelchair of claim 7, wherein the cutout groove forms a flat plane perpendicular to the ground see Chen Figure 3 wherein the location indicated by item 12 appears perpendicular to the ground.
“While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).”
 
See also LoPresti who teaches the sensors and the MPEP teaches the obviousness of the rearrangement of the placement of the sensors.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 


In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of rearranging the placement of a sensor in a protected location as taught by at least LoPresti and the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the wheelchair of Chen would include the sensors located as claimed as taught by LoPresti and the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of LoPresti and the MPEP to and modify the prior art of Chen as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060017263 A1 to Chen; Zen-Jye et al. (Chen) in view of US 20050279551 A1 to LoPresti, Edmund F. and further in view of the MPEP 2144.04 [R-10.2019] VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS. (MPEP) as applied to the claims above and further in view of US 20110029169 A1 to Kell; Roy et al. (Kell).

Regarding claim 11 and the limitation the motorized wheelchair of claim 1, wherein the seat assembly further includes a base plate supporting the seat see Chen Fig. 2 item 81; and 
a battery fixed to a lower side of the base plate see LoPresti who teaches a battery in para:
“[0036] The control electronics provide sensor interfacing and a power amplifier for the motor drives. The microcontroller runs the embedded system software, described below. Voltage regulators provide voltage supply lines to the sensors, motors, and other electronic components. Some preferred embodiments include either a single nickel-cadmium battery (NiCd) or a nickel-metal hydride battery (NIMH) as the power supply. Other embodiments use other power sources.”

And the teachings of the MPEP above with regard to the obviousness of rearranging the position of the battery to be fixed to a lower side of the base plate.

The combination of Chen does not appear to expressly disclose wherein the seat frame and the back frame are formed in a structure of a switch for operations of turning on/off power provided from the battery.
Given the Broadest Reasonable Interpretation Kell teaches in the figures below:

    PNG
    media_image11.png
    418
    361
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    459
    786
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    540
    812
    media_image13.png
    Greyscale


A wheelchair 20B with a seat 40 having a seat frame to sit on and back frame to lean against housing a structure with a seat switch 44 for operations of turning on/off power provided from a battery in for example, paras:
“[0026] The personal motorized vehicle 20 further includes a seat 40 upon which an operator may sit and, in the illustrated embodiment, includes a seat switch 44 associated with the seat 40 to indicate to the controller 28 whether or not an operator is seated upon the seat 40. The seat switch 44 is commonly used as a safety precaution to ensure that an operator is fully and appropriately positioned on the seat 40. A seat switch 44 typically has a weight threshold that must be satisfied or overcome in order for the seat switch 44 to indicate to the controller 28 that an operator is properly positioned on the seat 40. For example, the seat switch 44 may have a minimum weight threshold of 35 pounds, after satisfying which the seat switch 44 will indicate to the controller 28 that it has been activated and operation of the vehicle 20 may commence. The minimum weight threshold of the seat switch 44 is chosen to accommodate variations in operator weights, seat positioning, and bodily structure. The controller 28 will generally prevent operation of the personal motorized vehicle 20 unless it receives indication from the seat switch 44 that it has been activated due to the minimum weight threshold being met or exceeded. It should be understood that a seat switch 44 is not a necessity in the system 24; however, the seat switch 44 provides a useful safety precaution 

[0028] An additional on/off or power switch 48 may be included and manipulatable by an operator to activate and deactivate the personal motorized vehicle 20. The power switch 48 may be used in combination with the seat switch 44 or may be used alone without the seat switch 44. For example, for instances where the power switch 48 is used alone, activation of the power switch 48 is sufficient to allow operation of the vehicle 20. For instances where the seat switch 44 and power switch are used in combination, the controller 28 needs to receive an activation signal from both the seat switch 44 and from the power switch 48 prior to allowing operation of the vehicle 20. If only one of the seat switch 44 or the power switch 48 send an activation signal to the controller 28, then the controller will not allow operation of the vehicle 20.

[0046] In further exemplary embodiments, the system 24 may include a seat switch 44 that activates when an operator properly sits on the seat 40 and, upon activation, the seat switch 44 sends an electrical signal to the controller 28 to indicate that the operator is properly sitting upon the seat 40. Activation of the seat switch 44 allows the personal motorized vehicle 20 to operate. In still other exemplary embodiments, a power switch 48 may be used in combination with the seat switch 44 or in place of the seat switch 44. The power switch must be activated by the operator in order for the personal motorized vehicle 20 to operate...”

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.

See MPEP 2111.01 Plain Meaning [R-10.2019], which states

II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, mounting the battery under the seat is one equivalent technique for mounting a battery that would be obvious to rearrange as taught by the MPEP.  Further, incorporating a switch such that the seat frame and the back frame are formed in a structure of a switch for operations of turning on/off power provided from the battery would be an obvious rearrangement of the placement of the seat switch as the seat switch performs the same function as claimed.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a seat switch to turn on/off power provided from a battery to a wheelchair as taught by at least Kell above and the obviousness to reverse and/or rearrange the parts of the references as taught by the MPEP.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the wheelchair of the combination of Chen would include the battery under the seat as taught by LoPresti and the MPEP and incorporate a seat switch as taught by Kell as known in the art and rearranged the location of said seat switch as taught by the MPEP. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kell to and modify the prior art combination of Chen as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16739908 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is claiming “ the seat frame being slidably inserted into a center portion of the back frame”, while claim 1 of the reference application is claiming “a back frame which is provided with a backrest and to which the seat frame is detachably connected;” which as indicated in the reference application Fig. 4 is achieved by “slidable insertion”.

Claims 1, 2, 4, 6, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 6 of copending Application No. 16714994 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is claiming “ the seat frame being slidably inserted into a center portion of the back frame”, while claim 1 of the reference application is claiming “a back frame detachably connected to both sides of the seat frame” which as indicated in the reference application Fig. 4 is achieved by “slidable insertion”.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to wheelchairs, electric wheel chairs and obstacle avoiding wheelchairs.  For example only:
US 10500112 B1 to Hanson; Wayne Harvey et al. teaches inter alia a wheelchair with a detachable seat frame in Fig. 2 below:

    PNG
    media_image14.png
    397
    450
    media_image14.png
    Greyscale


US-4967864-A to Boyer; Ronald G. et al. teaches inter alia a wheelchair with a detachable seat frame and batteries below the seat in Fig. 2 below:

    PNG
    media_image15.png
    748
    547
    media_image15.png
    Greyscale


US 6145612 A to Dickie; Paul C. teaches inter alia an electric wheelchair with a battery under the seat frame in Figs. 1 and 2 below:

    PNG
    media_image16.png
    486
    775
    media_image16.png
    Greyscale


US 6129165 A to Schaffner; Walter E. et al. teaches inter alia an electric wheelchair with removeable seat frame 110 a battery 32 under the seat frame in Fig. 5 below:

    PNG
    media_image17.png
    746
    577
    media_image17.png
    Greyscale



US 20070100511 A1 to Koerlin; James M. teaches inter alia a joystick controller electric wheelchair with a battery under the seat frame in Fig. 8 below:

    PNG
    media_image18.png
    501
    789
    media_image18.png
    Greyscale


US 20100225086 A1 to Hector, JR.; Melvin G. et al.. teaches inter alia a wheelchair where the seat frame appears attached to the center portion of the back frame in Fig. 1 below:

    PNG
    media_image19.png
    636
    520
    media_image19.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220615